UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,DC 20549 FORM 8-K CURRENT REPORT CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 24, 2010 Resource Capital Corp. (Exact name of registrant as specified in its chapter) Maryland 1-32733 20-2287134 (State or other jurisdiction or incorporation) (Commission File Number) (IRS Employer Identification No.) 712 Fifth Avenue, 10th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:212-974-1708 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At our Annual Meeting of Stockholders held on June 24, 2010, our stockholders re-elected eight directors, Messrs. Walter T. Beach, Edward E. Cohen, Jonathan Z. Cohen, William B. Hart, Gary Ickowicz, Steven J. Kessler, Murray S. Levin and P. Sherrill Neff to serve until the next annual meeting of stockholders in 2011. No other matters were voted on at the meeting. The voting results were20,304,651 shares for and 993,877 shares withheld for Mr. Beach; 18,815,860 shares for and 2,482,668 shares withheld Mr. E. Cohen; 19,000,884 shares for and 2,297,643 shares withheld Mr. J. Cohen; 20,296,743 shares for and 1,001,785 shares withheld Mr. Hart; 20,345,266 shares for and 953,262 shares withheld Mr. Ickowicz; 19,615,740 shares for and 1,682,788 shares withheld Mr. Kessler; 19,771,926 shares for and 1,526,602 shares withheld Mr. Levin; and 19,593,797 shares for and 1,704,731 shares withheld Mr. Neff. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date:June 29, 2010 /s/Michael S. Yecies Michael S. Yecies Senior Vice President, Chief Legal Officer & Secretary
